DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-6, and new claim 21; and species elections of (1) the hormone drug fulvestrant, and (2) breast cancer, in the reply filed on January 11, 2021 is acknowledged. 
The traversal is on the grounds that the claims of Group I and Group II are closely related so that searching and examining all claims does not present a serious burden.  
	This is not found persuasive because under PCT Rule 13.1:
The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.

	Applicants’ instant claims do not relate to a single invention, the application is drawn to multiple product inventions.  The multiple inventions are not so linked as to form a single general inventive concept because according to PCT Rule 13.2:
	Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

Applicants’ instant claims do not contain a special technical feature that defines a contribution over the prior art.  Attached to the instant office action is a copy of a reference that provides that the technical feature, which can be taken as a whole amongst all the alternatives, as depicted above, is not a 'special technical feature' as defined in PCT Rule 13.2, by failing to define a contribution over the prior art, as it was known in the art prior to the filing of the instant application. Please refer to Noratto et al, and Belagali et al (see 102(a)(1) rejection below) which disclose the same “special technical feature,” (i.e. a medicine comprising chlorogenic acid and a the hormone drug, 
	The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.

Therefore, since the claims do not contain a special technical feature, which defines a contribution over the prior art, the Examiner may determine within a single claim that the inventions are not so linked as to form a single general inventive concept.
Therefore, the finding of Lack of Unity is still deemed proper and is therefore made FINAL.
Accordingly, claims 15-20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Hormone drugs other than fulvestrant and cancers other than breast cancer are presently withdrawn from consideration as drawn to nonelected species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449, attached herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claims 1, 3-6 and 21 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a combined medicine comprising  the elected compound species and those embodied by the instant Specification for the treatment of certain types of hormone dependent cancer including breast cancer, is not considered enabled for the treatment of any/all types of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, 
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a combined medicine for treating any/all types and kinds of cancer.  Said medicine comprises chlorogenic acid and fulvestrant, which are alleged by the Specification to act as anti-cancer agents when combined, and demonstrate inhibition of the proliferation of breast cancer and prostate cancer in mice (Examples 1 and 2).
	The State of the Prior Art and The Predictability or lack thereof in the art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains” and, as stated in MPEP 2164.05(b), “[t]he relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed.” 
	As discussed above, the instantly claimed invention pertains to a combined medicine for treating any/all types and kinds of cancer.  While the state of the art is relatively high with regard to the treatment of certain cancers, in particular hormone-dependent cancers such as breast cancer and prostate cancer, the state of the art with regard to treating all cancers is underdeveloped. The state of the art is that “cancer” 
	Hormone drugs are chemotherapy drugs that block or antagonize hormone receptors, such as the estrogen receptor (fulvestrant), or gonadotropin-releasing hormone (abarelix and degarelix), and by inhibiting these molecular targets, one would reasonably expect that diseases associated with those targets could be treated. There is no question Applicant’s instant compounds may play a role in future methods of treating certain types of cancer that are hormone-receptor dependent, including breast cancer, ovarian cancer, cervical cancer and/or prostate cancer. What is disputed is the claim that Applicant’s instant combined compounds could be taken by one skilled in the art at the time of filing and administered for the treatment of any/all of the cancers encompassed by the claims, without undue experimentation.
	The Breadth of the Claims: The complex nature of the subject matter of this invention (in this case, a medicine for treating any/ all cancer(s)) is greatly exacerbated by the breadth of the claims. “Cancer” encompass any disease characterized by an abnormally high rate of proliferation of cells by rapid division, which can have many different pathologies, including all solid tumors and types and kinds of cancer(s). Each of these defects may or may not be addressed by the administration of the claimed compounds.  On page 2 of the Specification, Applicant discusses that the claims encompass a medicine for treating breast, prostate, ovarian, or cervical cancers (see lines 13-15). 
in vivo inhibition of tumor growth in murine models of breast cancer and prostate cancer, and does not reasonably provide enablement for inhibiting the proliferation of cancer cells or tumor growth in general (see specification Examples 1-7, p. 28-40).
	The Level of Skill in the Art:	At the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods. Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest. Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest. Conversely, structure based drug design relies on knowledge of the three dimensional structure of the target of interest (i.e., receptor, ion channel, or enzyme) to derive new compounds that will, in theory, interact with the target of interest to elicit the activity of interest. In either case, the compounds derived from these techniques (applied alone or in combination) are then subjected to in vitro testing for validation. 
	The Quantitation of Experimentation Required:  In view of all of the foregoing, at the time the invention was made, it would have required undue 
	Given the unpredictability of treating cancer in general and in particular hormone dependent cancers, as evidenced by Duffy (Clinical Chemistry 2005), it is highly unpredictable that the administration of the instant claimed medicine would, in fact, be usable across the broad scope of all cancers.  Duffy teach that “[u]npredictable efficacy and toxicity are hallmarks of most anticancer therapies,” (see under “Background” on page 494), and that “[f]or malignancies other than breast cancers, validated predictive markers do not exist at present,” (see last sentence under “Conclusions,” page 494). 

	According, the method of treating any/all cancer(s) is not enabled by the instant specification.
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure, i.e. limit the scope of cancers to be treated to hormone-dependent breast, prostate, ovarian, and/or cervical cancer(s).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
10.	Claims 1, 3-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Belagali et al, European Oncology & Haematology 2016, in view of Lee and Zhu, Carcinogenesis 2006, as evidenced by http://www.mcf7.com/ (first available online 2010, please refer to search on the “WayBack Machine®”, and hereafter referred to as “MCF7”).
	Claim 1 is directed to a combined medicine for treating cancer, (more specifically breast cancer), comprising chlorogenic acid (in an amount of from 10 mg-240 mg (claim 6)) and a hormone drug, (more specifically fulvestrant) in unit preparations of the same or different specifications (mores specifically injectable and/or oral formulations (claim 6)) that are simultaneously or separately administered, and pharmaceutically acceptable carriers.  Claims 3-5 limit the weight ratio of chlorogenic acid to fulvestrant. Claim 21 limits wherein said combined medicine is effective in treating a breast cancer, prostate cancer, an ovarian cancer, or a cervical cancer.
	Belagali et al teach that fulvestrant is an estrogen-receptor antagonist that selectively downregulates the estrogen receptor and demonstrates antiproliferative activity in the treatment of hormone-receptor positive breast cancer (please see the Abstract on page 44).	
	Belagali et al teach fulvestrant in combination with other hormonal therapies, (see page 47, last paragraph of column 1-through column 2), but do not teach wherein the therapy is chlorogenic acd.
Lee and Zhu teach the role of chlorogenic acid in DNA methylation, specifically that chlorogenic acid demonstrates potent inhibitory activity on DNA hypermethylation in MCF-7 human breast cancer cells, in a dose-dependent manner (see the last paragraph in column 1 on page 274). MCF-7 breast cancer cells are estrogen-receptor positive (please see “MCF7”).  Lee and Zhu teach that DNA hypermethylation is a key mechanism in silencing genes encoding tumor suppressor proteins (see first sentence of second to last paragraph on page 276), i.e. inhibition of DNA methylation would be desirable in order to promote genes that encode tumor suppressor proteins.  Lee and Zhu suggest that inhibitors of DNA methylation and DNA methyl transferase (DNMT), i.e. chlorogenic acid, have protective action against cancer:
“since several tumor suppressor and receptor genes were reported to be transcriptionally silenced by the hypermethylation during cancer development, it is possible that the inhibition of DNMTs and the histone deacetylase may be a possible mechanism that jointly contributes to the cancer protective actions of certain dietary or chemical agents,” 
(see the second to last paragraph in column 1 on page 276).
	Therefore it would be obvious to a person skilled in the art that a compound demonstrating strong inhibitory effects on DNA methylation in a hormone-dependent human breast cancer cell line would necessarily result in activity against said cancer, i.e. would achieve an anti-cancer effect. One of skill in the art would be motivated to combine the estrogen-receptor antagonist fulvestrant and an additional compound demonstrating anticancer effects in the treatment of estrogen-receptor positive breast cancer, chlorogenic acid, with a reasonable expectation of success in obtaining a medicine having an additive effect for treating said breast cancer.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, MPEP 2144 teaches that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.   	In the instant case, two known compounds which individually demonstrate anticancer activity against hormone-dependent breast cancer could be combined in a composition in order to achieve an additive effect for inhibiting the progression of breast cancer, with the expected result of a composition suitable for the treatment of hormone-dependent breast cancer. 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a ).
	Regarding the recitation of treating cancer (as well as the limitation of simultaneous or sequential administration), as the preambles state, the claims are directed to a medicine “for treating cancer,” which is a future intended use of the combined medicine of claim 1. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. 
	Regarding claims 3-6, the weight ratio of chlorogenic acid to the hormone drug (fulvestrant) is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal loading rate on the stent in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Accordingly, instant claims 3-6 are also rejected as prima facie obvious.
	Regarding claim 21, the preamble recites a combined medicine, and while the use of a descriptive clause, i.e. “wherein the combined medicine is effective in treating a breast cancer, a prostate cancer, an ovarian cancer, or a cervical cancer,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
Conclusion
11.	Claims 1, 3-6 and 15-22 are pending in the application.  Claims 15-20 and 22 are presently withdrawn from consideration as drawn to a nonelected invention.  Claims 1, 3-6 and 21 are rejected.  No claim is allowable.
Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        February 10, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611